Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about November 22, 2002, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted robbery in the second degree, assault in the second degree (two counts), attempted grand larceny in the fourth degree, and attempted criminal possession of stolen property in the fifth degree, and placed him on probation for a period of up to 24 months, unanimously affirmed, without costs.
On this record, jurisdiction was sufficiently established (Matter of Desmond J., 93 NY2d 949 [1999]).
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Appellant’s actions warranted an infer*632ence of intent to cause serious physical injury. Concur — Mazzarelli, J.P., Andrias, Ellerin, Friedman and Gonzalez, JJ.